DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-8, 13-16 & 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, limitation the computing device (line 6) references to other items in the claim. It is unclear what item is being referenced.

Regarding claim 5, 
1.	Limitation the people highlight references to other items in the claim. It is unclear what item is being referenced;
2.	It is unclear whether the step of determining to suppress and not present at least one people highlight is based on the features of claim 4 or a suppression weighting as recited in claim 

Regarding claim 6, limitation the user interest references to other items in the claim. It is unclear what item is being referenced.

Regarding claim 7, limitation the criteria references to other items in the claim. It is unclear what item is being referenced.

Regarding claim 8,
1.	Limitation the criteria references to other items in the claim. It is unclear what item is being referenced;
1.	It is unclear whether the step of determining to suppress and not present at least one people highlight is based on the features of claim 4 or at least in part, on past behavior of at least one second user similar to the user as recited in claim 8. For at least the reasons as noted. The feature of claim 8 is considered as optional features.

Regarding claims 15 & 18-20, limitation the criteria references to other items in the claim. It is unclear what item is being referenced.

Claims 13, 14 & 16 include features analogous to claims 5, 6 & 8. Claims 13, 14 & 16 are rejected for at least the reasons as noted with regard to claims 5, 6 & 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-9 & 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DEBALD et al. [US 2018/0198884 A1].

Regarding claims 1, 9 & 17, DEBALD teaches a computing system for selecting at least one people highlight, with respect to a person of interest, to be shown on one or more user devices. The teaching in DEBALD reads on claims 1, 9 & 17 as shown below.

CLAIMS 1 & 9
A computing system for selecting at least one people highlight, with respect to a person of interest, to be shown on one or more user devices, comprising: 
one or more processors;  and 

computer storage memory having computer-executable instructions stored thereon which, when executed by the processor, implement a method for selecting a people highlight to be shown on the computing device, the method comprising: 

monitoring the user device to determine a user interest in a person of interest; 


determining a set of possible people highlights, with respect to the person of interest;

determining to suppress and not present at least one people highlight from the set of possible people highlights;  

modifying the set of possible people highlights to remove the at least one people highlight determined to be suppressed to create a subset of people highlights;  and 

presenting on the user device at least one people highlight from the subset. 


CLAIM 17
A method for selecting at least one people highlight, with respect to a person of interest, to present on a user computing device, the method comprising:


determining a user interest in a person of interest;  


collecting a set of possible people highlights, with respect to the person of interest; 

determining to suppress and not present at least one people highlight from the collected set of possible people highlights;

modifying the collected set of possible people highlights to remove the at least one people highlight determined to be suppressed to create a subset of presentable people highlights; and 

presenting on the user computing device at least one people highlight from the subset.

DEBALD et al.
A computing system for selecting at least one people data, with respect to a person of interest, to be displayed on a user device (DEBALD, FIG. 7), comprising: 
one or more processors 604 (DEBALD, ¶ 0065);  and 
computer storage medium having computer program instructions (DEBALD, 0017), when executed by the processor, implement a method as shown in FIG. 7 for 
user interest in one or more people is determined  by detecting the user device’s actions such as hovering, opening actions (DEBALD, ¶ 0076); 
a set of information of the person of interest is determined and pre-fetched (DEBALD, ¶¶ 0036 & 0037); 
at least a portion of the information of the person of interest is determined to be excluded from the set of information of the person of interest (DEBALD, ¶ 0083);  
the set of information of the person of interest is modified by excluding at least a portion of the information of the person of interest for storing in cache (DEBALD, ¶ 0083);  and 
people data of the one or more people is retrieved from cache and presented on the user device (DEBALD, ¶¶ 0077 & 0078).



user interest in one or more people is determined  by detecting the user device’s actions such as hovering, opening actions (DEBALD, ¶ 0076); 
a set of information of the person of interest is pre-fetched (DEBALD, ¶¶ 0036 & 0037);
at least a portion of the information of the person of interest is determined to be excluded from the set of information of the person of interest (DEBALD, ¶ 0083);
the set of information of the person of interest is modified by excluding at least a portion of the information of the person of interest for storing in cache (DEBALD, ¶ 0083);  and 
people data of the one or more people is retrieved from cache and presented on the user device (DEBALD, ¶¶ 0077 & 0078).



Regarding claims 4, 12 & 19, DEBALD further teaches that the determining to suppress and not present at least one people highlight from the set of possible people highlights is based at least in part on at least one of: 
a set of periodic or time-based rules;  
past user behavior (DEBALD, ¶ 0083);  
a determined user interest;  and 
a determined context for the at least one people highlight. 

Regarding claims 5 & 13, the features of claims 5 & 13 are considered as optional features. Therefore, whether DEBALD discloses the features of claims 5 & 13, DEBALD still reads on the claimed invention.

Regarding claim 6, a determined user interest is an optional feature of claim 4. Therefore, whether DEBALD discloses the features of claim 6, DEBALD still reads on the claimed invention.

Regarding claims 7 & 15, DEBALD further discloses that the criteria for determining to suppress and not present at least one people highlight from the set of possible people highlights is determined based on an indication associated with the person of interest indicating the person of interest desires to suppress the highlight (DEBALD, ¶¶ 0045 & 0049).

Regarding claims 8 & 16, past behavior of at least one second user similar to the user is an optional feature. Therefore, whether DEBALD discloses the features of claim 8, DEBALD still reads on the claimed invention.



Regarding claim 18, DEBALD further discloses the step of determining a user context relative to the person of interest and using the determined user context as at least one criteria in determining to suppress and not present at least one people highlight from the set of possible people highlights (DEBALD, ¶ 0045 & 0049). 

Regarding claim 20, DEBALD further teaches that the criteria for determining to suppress and not present at least one people highlight from the set of possible people highlights is based, at least in part, on past behavior of at least one second user similar to the user (DEBALD, ¶¶ 0013 & 0083). 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 

Claims 2-3 & 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over DEBALD et al. [US 2018/0198884 A1] in view of JAIN et al. [US 2015/0205822 A1].

Regarding claims 2 & 10, DEBALD does not explicitly teach the steps of determining a user context relative to the person of interest; and ranking the set of possible people highlights based upon the determined user context, resulting in a ranked subset of people highlights. 
JAIN teaches the step of determining a user context relative to the person of interest (JAIN, ¶ 0091), and ranking the set of possible people highlights based upon the determined user context, resulting in a ranked subset of people highlights (JAIN, ¶ 0091).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in JAIN into DEBALD in order to manage the set of information of the person of interest.

Regarding claims 3 & 11, JAIN further teaches the step of presenting only a determined selected portion of the ranked subset of people highlights (JAIN, FIG. 30 & ¶ 0169). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        October 19, 2021